FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSE NELSON SANTOS-LEMUS,                 
                      Petitioner,                 No. 07-70604
               v.
                                                  Agency No.
                                                  A98-298-858
MICHAEL B. MUKASEY, Attorney
General,                                            OPINION
                     Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
           June 10, 2008—San Francisco, California

                     Filed September 8, 2008

      Before: J. Clifford Wallace and Susan P. Graber,
    Circuit Judges, and Robert J. Timlin,* District Judge.

                   Opinion by Judge Wallace




  *The Honorable Robert J. Timlin, United States District Judge for the
Central District of California, sitting by designation.

                                12383
12388              SANTOS-LEMUS v. MUKASEY
                         COUNSEL

Stephen Shaiken, Law Office of Stephen Shaiken, San Fran-
cisco, California, for the petitioner.

James E. Grimes, Senior Litigation Counsel, and Erica B.
Miles, Office of Immigration Litigation, Washington, D.C.,
for the respondent.


                          OPINION

WALLACE, Circuit Judge:

   Santos-Lemus petitions from the dismissal by the Board of
Immigration Appeals (Board) of his appeal from an immigra-
tion judge’s (IJ) denial of his application for asylum, with-
holding of removal, and protection under the Convention
Against Torture (CAT). We deny the petition.

                               I.

   Santos-Lemus, a native and citizen of El Salvador, entered
the United States without inspection on July 18, 2004. Prior
to coming to the United States, he lived with his mother in
Cologne San Jose la Chalatenango, El Salvador. This town,
like many in El Salvador, was plagued by gang violence insti-
gated by the Mara Salvatrucha, or MS-13 (Mara). Santos-
Lemus’s family had a number of problems with the Mara,
beginning in 2000. In July of that year, Santos-Lemus’s
brother, Jose Ubidio Santos, was aboard a bus when armed
Mara held him up at gunpoint, beat him, and took a small
amount of money. After the incident, the Mara searched for
Jose Ubidio at his school and threatened him. The Mara con-
tinued searching for Jose Ubidio for “revenge” because they
were unable to take his shoes and clothing when they robbed
him. As a result of the Mara’s threats, Jose Ubidio left El Sal-
vador later that year.
                  SANTOS-LEMUS v. MUKASEY                12389
   When the Mara realized Jose Ubidio was gone, they threat-
ened the rest of Santos-Lemus’s family. On June 29, 2001, the
Mara shot and killed Santos-Lemus’s oldest brother, Jose
Cecilio Santos. The police did not investigate the murder, but
Santos-Lemus testified at the hearing before the IJ that Jose
Cecilio had insulted the Mara by asking them why they had
a problem with his family. Santos-Lemus also testified he
knew that the Mara were the ones who had killed Jose Cecilio
because the gang had sent many anonymous notes threatening
the family. After Jose Cecilio’s murder, the Mara began to
harass Santos-Lemus’s youngest brother, Luis Alonzo Santos.
In August of 2001, the Mara beat Luis, robbed him, and
demanded that he have more money for them that afternoon
or he would be killed. The Mara came to Santos-Lemus’s
home looking for Luis; in January of 2002, Luis left El Salva-
dor.

   Once his brothers left El Salvador, Santos-Lemus began to
receive threats from the Mara. He testified that in March of
2003, he was beaten by a group of two hundred Mara, two of
whom insulted him and told him that “the same thing was
going to happen . . . as had happened to [his] other brother.”
His elbow was wounded with a knife, and a gang member
kicked him in the back. On May 15, 2004, Santos-Lemus
received an anonymous threat stating that he would be killed
like his brother. He fled the country.

   Santos-Lemus testified that during this time, no one in his
family filed a complaint with police because they feared that
the Mara would retaliate, and because the family believed that
the police were involved with the Mara and would do nothing
to help the family. He also testified that every time he or his
brothers encountered the Mara, they were “looking for
money” and that they would bother anyone to get money or
jewelry.

  Santos-Lemus testified that Luis currently lives with him in
California and that Jose Ubidio is in the United States also.
12390             SANTOS-LEMUS v. MUKASEY
He has two sisters and another brother who live in El Salva-
dor in a town two hours away from his home town. None
have had problems with the Mara. Santos-Lemus’s mother
remains in Chalatenango. Santos-Lemus testified that three
months prior to the hearing there were men who cut wires
around his mother’s house and broke pieces off her roof, but
there was no evidence that these men were Mara.

   Santos-Lemus testified that he feared he would be killed by
the Mara if he returned to El Salvador. He stated that he had
never insulted or spoken out against the gang, and had never
belonged to any type of organization in El Salvador. He stated
he did not believe he could safely move to another city in El
Salvador because gang members are everywhere.

   The day Santos-Lemus entered the United States, the
Department of Homeland Security issued him a Notice to
Appear that charged him with removability as an alien present
in the United States without being admitted or paroled. At an
initial hearing on October 27, 2004, Santos-Lemus admitted
the factual allegations in the Notice to Appear and conceded
his removability; he also indicated that he would apply for
asylum, withholding of removal, and CAT protection. He did
so, and after he presented testimony and evidence in support
of his applications, the IJ found Santos-Lemus credible but
issued an oral decision denying asylum, withholding of
removal, and CAT protection, and ordering Santos-Lemus
removed to El Salvador.

   Santos-Lemus timely appealed to the Board, arguing that
he established he was persecuted on account of his member-
ship in two particular social groups, (1) his family and (2)
“the class of young men in El Salvador who resist the vio-
lence and intimidation of gang rule.” He also claimed perse-
cution on account of his anti-gang political opinion. Finally,
he argued that he established it was more likely than not he
would be tortured upon returning to El Salvador. The Board
affirmed the IJ’s denial of Santos-Lemus’s asylum, withhold-
                   SANTOS-LEMUS v. MUKASEY                 12391
ing of removal, CAT claims and issued its own opinion dis-
missing the appeal.

   The Board concluded that Santos-Lemus had not estab-
lished a well-founded fear of future persecution on account of
membership in a particular social group. As for Santos-
Lemus’s claim that he was persecuted on account of his fam-
ily membership, the Board reasoned that even if Santos-
Lemus’s family were to be considered a particular social
group, Santos-Lemus “cannot establish a well founded fear
based upon his membership in that group because his mother
has remained unharmed in El Salvador since his departure.”
With regard to Santos-Lemus’s claim that he was persecuted
because he was a member of a social group as “a young man
in El Salvador resisting gang violence unstoppable by the
police,” the Board found this social group not cognizable
because it has no “social visibility” and is not therefore a
“particular social group” for asylum purposes.

   The Board also rejected Santos-Lemus’s claim that his
resistance to gangs or his “anti-gang opinions” constituted
political opinion, reasoning that expression of a fear of harm
resulting from general conditions of violence and civil unrest
does not substantiate a well-founded fear of persecution on
account of political opinion. The Board concluded that
because Santos-Lemus had “not established persecution or a
well-founded [fear] of persecution ‘on account of a qualifying
ground,’ he . . . failed to establish his eligibility for asylum”
and withholding of removal.

   Finally, the Board agreed with the IJ that Santos-Lemus did
not establish that he will more likely than not be tortured in
El Salvador, observing that his mother, “who is similarly situ-
ated to” him, has remained unharmed in El Salvador. Santos-
Lemus timely petitioned this court for review of the Board’s
decision.
12392              SANTOS-LEMUS v. MUKASEY
                               II.

   We review the Board’s legal conclusions de novo. See
Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir. 2004). We
give Skidmore deference to the Board’s “interpretation of the
governing statutes and regulations,” recognizing that, “ ‘while
not controlling upon the courts by reason of their authority,
[these interpretations] do constitute a body of experience.’ ”
Garcia-Quintero v. Gonzales, 455 F.3d 1006, 1011, 1014 (9th
Cir. 2006) (alteration in original) (quoting Skidmore v. Swift
& Co., 323 U.S. 134, 140 (1944)). “Factual findings made by
the [Board] are reviewed under the deferential substantial evi-
dence standard and will be upheld unless the evidence com-
pels a contrary result.” Ochoa v. Gonzales, 406 F.3d 1166,
1169 (9th Cir. 2005); see also 8 U.S.C. § 1252(b)(4)(B).
Where, as here, “the [Board] conducts a de novo review of an
IJ’s decision, rather than adopting the IJ’s decision as its own,
[we] review[ ] the [Board’s] decision.” Ochoa, 406 F.3d at
1169.

   The government argues that we should review the decisions
of both the Board and the IJ, and urges affirmance of the
Board’s decision based on each of the grounds given in the
IJ’s decision. However, contrary to the government’s sugges-
tion, the Board did not incorporate the IJ’s decision as its
own. For the most part, the Board did not even refer to the
IJ’s decision or state that it agreed with the IJ. The only place
the Board incorporated the IJ’s decision was in its CAT analy-
sis, where the Board stated that “we agree with the Immigra-
tion Judge that the respondent did not establish that he will
more likely than not be tortured in El Salvador” and cited the
IJ’s opinion. Accordingly, except to the extent the Board
incorporated as its own the IJ’s decision on Santos-Lemus’s
CAT claim, our review is confined to the decision of the
Board. See Gonzalez v. INS, 82 F.3d 903, 907 (9th Cir. 1996);
Acewicz v. INS, 984 F.2d 1056, 1059 (9th Cir. 1993). The sole
issues for review before us with respect to Santos-Lemus’s
asylum and withholding of removal claims are whether
                   SANTOS-LEMUS v. MUKASEY                12393
Santos-Lemus showed a well-founded fear of persecution
based on his family membership, whether his status as “a
young man in El Salvador resisting gang violence” makes him
part of a particular social group, and whether his resistance to
gangs is a “political opinion.”

                              III.

   [1] Eligibility for asylum requires showing a well-founded
fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.
8 U.S.C. § 1101(a)(42)(A). The persecutor must be a govern-
ment official or individuals the government is unable or
unwilling to control. Avetova-Elisseva v. INS, 213 F.3d 1192,
1196 (9th Cir. 2000). Withholding of removal requires a clear
probability of the same. 8 U.S.C. § 1231(b)(3); Al-Harbi v.
INS, 242 F.3d 882, 888 (9th Cir. 2001). Although the IJ gave
a number of reasons for concluding that Santos-Lemus failed
to establish eligibility for asylum, the Board decided the case
on much narrower grounds, which we now address.

                              A.

   [2] Santos-Lemus asserts eligibility for asylum and with-
holding of removal based on his membership in his family, all
of whom, he testified, were targeted by the Mara. The Board
assumed for the purpose of argument in this case that Santos-
Lemus’s family was a “particular social group,” but rejected
his claim because Santos-Lemus “cannot establish a well-
founded fear based upon membership in that group because
his mother has remained unharmed in El Salvador since his
departure. Her continued safety undermines [Santos-Lemus’s]
claim.” For the purpose of our decision, we make the same
assumption. But see Gonzales v. Thomas, 547 U.S. 183 (2006)
(per curiam). Santos-Lemus challenges this decision, arguing
that his mother has in fact continued to receive threats from
the Mara, and alternatively that, even if his mother were safe,
12394              SANTOS-LEMUS v. MUKASEY
her safety does not affect his well-founded fear because she
and Santos-Lemus are not similarly situated.

   [3] Substantial evidence supports the Board’s factual find-
ing that Santos-Lemus’s mother has remained safely in El
Salvador. At his hearing, Santos-Lemus was asked, “And
does [your mother] have any problems with the Mara?” He
responded, “No.” Santos-Lemus went on to explain that some
men had been around his mother’s home during the night, and
had cut some wires surrounding the home and broken pieces
off of the roof, but there was no evidence that these men were
affiliated with the Mara. Santos-Lemus’s vague account of the
damage to his mother’s house does not compel reversal of the
Board’s finding that Santos-Lemus’s mother “has remained
unharmed in El Salvador since his departure.”

   [4] Moreover, Santos-Lemus’s mother’s continuing safety
in El Salvador is substantial evidence supporting the Board’s
finding that Santos-Lemus does not have a well-founded fear
of future persecution. We have considered the continuing
safety of family members to be an important factor in deter-
mining whether a petitioner has a well-founded fear of future
persecution. See, e.g., Hakeem v. INS, 273 F.3d 812, 817 (9th
Cir. 2001) (affirming the Board’s decision denying petition-
er’s application for withholding of removal and reasoning that
his alleged fear of persecution on account of his religion was
undermined by the fact that no one in his family had ever
been charged, arrested, or harmed based on their religion).

   [5] Where the claimed group membership is the family, a
family member’s continuing safety is an even more persua-
sive factor in considering a petitioner’s well-founded fear. In
Aruta v. INS, we affirmed the Board’s denial of asylum for a
petitioner who claimed a well-founded fear of future persecu-
tion based on her father’s anti-terrorist activity. 80 F.3d 1389,
1396 (9th Cir. 1996). Our conclusion was based in part on the
fact that the petitioner’s sister, who was “identically situated
in terms of the danger [petitioner] describe[d] in her applica-
                   SANTOS-LEMUS v. MUKASEY                 12395
tion and from which she [sought] asylum,” remained safely in
petitioner’s city. Id. at 1393. We held there, as we have in
other cases, that when similarly situated members of the peti-
tioner’s family live without incident in the alleged danger
zone, “such family evidence and the inferences drawn from it
. . . does substantially support the agency decision” denying
asylum. Id. at 1395 (internal quotation marks omitted) (citing
Mendez-Efrain v. INS, 813 F.2d 279, 282-83 (9th Cir. 1987));
see also Estrada v. INS, 775 F.2d 1018, 1021-22 (9th Cir.
1985) (“The absence of harassment of an alien’s family tends
to reduce the probability of persecution”).

   [6] Here, too, where Santos-Lemus’s claim of persecution
is based on his membership in the “particular social group” of
his “family,” the fact that a family member has remained
unharmed since he left El Salvador is “substantial evidence”
supporting the Board’s finding that Santos-Lemus lacks a
well-founded fear of future persecution based on family mem-
bership.

   [7] Santos-Lemus recognizes that ongoing family safety
might mitigate a well-founded fear of future persecution, but
argues that in his case, unlike in Aruta, he is not similarly sit-
uated to his mother because “she is a female and the Maras
gang targeted young males in El Salvador, not older females.”
However, while that argument might be relevant to his claim
that he was persecuted based on his membership in the social
group of young males in El Salvador who resist gang vio-
lence, it is not relevant with respect to his argument that he
was persecuted based on membership in his family. Santos-
Lemus has repeatedly asserted that “the Mara felt his entire
family was responsible and began to harass them” and that
“his entire family was targeted by the Maras.” Indeed, his
speculation that the Mara were behind the damage to his
mother’s house belies his assertion that she is not similarly
situated to him. He has provided no coherent argument
explaining why his mother was not similarly situated to him
with respect to his proposed social group of his family, and
12396              SANTOS-LEMUS v. MUKASEY
so her continued safety is substantial evidence supporting the
Board’s finding.

   Nor does Santos-Lemus’s reliance on Lim v. INS, 224 F.3d
929 (9th Cir. 2000), save his claim. In that case, the petitioner
was a former police officer who had worked against a terrorist
group from whom he personally received death threats and
members of which had murdered his colleagues. See id. at
932. The petitioner in Lim did not assert that he was subject
to persecution based on his family membership, and no evi-
dence suggested he was similarly situated to his family with
respect to the risks he faced as a result of his former job.
Therefore, our conclusion that, “although relevant, the fact
that [petitioner’s] family is safe does not refute his claims of
persecution,” id. at 935 (internal quotation marks omitted),
simply has no bearing on Santos-Lemus’s claim. Substantial
evidence therefore supports the Board’s finding that Santos-
Lemus’s mother’s continued safety in his hometown under-
mines his well-founded fear of persecution on the basis of his
family membership, and we deny his petition based on this
claim.

                               B.

   [8] Santos-Lemus also asserts eligibility for asylum and
withholding of removal based on his membership in the group
of “young [men] in El Salvador resisting gang violence.” We
have defined “social group” for purposes of asylum, as any
group “united by 1) a voluntary association which imparts
some common characteristic that is fundamental to the mem-
bers’ identities, or 2) an innate characteristic which is so fun-
damental to the identities or consciences of its members they
either cannot or should not be required to change it.” Arteaga
v. Mukasey, 511 F.3d 940, 944 (9th Cir. 2007). In determining
whether a social group exists, we consider certain factors,
including “whether a group’s shared characteristic gives
members social visibility and whether the group can be
defined with sufficient particularity to delimit its member-
                   SANTOS-LEMUS v. MUKASEY                12397
ship.” Id. at 944-45 (citing In re A-M-E, 24 I. & N. Dec. 69,
74-76 (B.I.A. 2007)).

   Santos-Lemus argues that the Board erred when it held that
his proposed group of “[young men] in El Salvador resisting
gang violence” is not a “particular social group” for purposes
of asylum because it has no “social visibility.” Santos-Lemus
contends that he “established that as a member of a class of
young men in El Salvador who share the immutable charac-
teristic of resistence to violence and intimidation of gang rule
in an atmosphere of police indifference or inadequacy, he is
a member of a particular social group, deserving of protection
from future persecution.”

   [9] We have not considered whether “young [men] in El
Salvador resisting gang violence” is a “particular social
group” under applicable asylum and withholding of removal
standards. However, the Board recently issued an opinion
holding that a proposed group consisting of “young Salvado-
rans who have been subject to recruitment efforts by criminal
gangs, but who have refused to join for personal, religious, or
moral reasons, . . . does not qualify as a particular social
group.” Matter of S-E-G-, 24 I. & N. Dec. 579, 588 (B.I.A.
2008). There, the Board explained that “membership in a pur-
ported social group requires that the group have particular and
well-defined boundaries, and that it possess a recognized level
of social visibility.” Id. at 582. The group of young Salvado-
rans who have been subject to recruitment efforts by criminal
gangs, but who have refused to join, satisfied neither the “par-
ticularity” nor the “social visibility” standard. While the
Board’s decision in Matter of S-E-G- is not binding on us, we
have already adopted the Board’s particularity and social visi-
bility requirements in determining whether a purported asso-
ciation or characteristic creates a particular social group. See
Arteaga, 511 F.3d at 944-45. The Board’s analysis in Matter
of S-E-G- is therefore particularly helpful.

  [10] The Board first held that the proposed social group did
not meet the particularity requirement. It explained that “the
12398              SANTOS-LEMUS v. MUKASEY
essence of the ‘particularity’ requirement . . . is whether the
proposed group can accurately be described in a manner suffi-
ciently distinct that the group would be recognized, in the
society in question, as a discrete class of persons.” Matter of
S-E-G-, 24 I. & N. Dec. at 584. The Board then held that the
social groups in that case lacked particularity because “[t]hey
make up a potentially large and diffuse segment of society,
and the motivation of gang members in recruiting and target-
ing young males could arise from motivations quite apart
from any perception that the males in question were members
of a class.” Id. at 585.

   This analysis is consistent with our case law on similar
issues. In Sanchez-Trujillo v. INS, we held that a purported
social group of “young, working class males who have not
served in the military of El Salvador” was too “all-
encompassing [a] grouping” to constitute “that type of cohe-
sive, homogeneous group to which we believe the term ‘par-
ticular social group’ was intended to apply.” 801 F.2d 1571,
1572, 1577 (9th Cir. 1986). “Individuals falling within the
parameters of this sweeping demographic division naturally
manifest a plethora of different lifestyles, varying interests,
diverse cultures, and contrary political leanings.” Id. at 1577.

   We later relied on that reasoning in Ochoa to reject the
claim that “a social group comprised of business owners in
Colombia who rejected demands by narco-traffickers to par-
ticipate in illegal activity” was a particular social group
because the group was not sufficiently narrowly defined. 406
F.3d at 1170. We reasoned that “[t]here is no unifying rela-
tionship or characteristic to narrow this diverse and discon-
nected group. This category is too broad to qualify as a
particularized social group for the purposes of asylum and
withholding of removal.” Id. at 1171.

  [11] Based on the Board’s decision in Matter of S-E-G- and
our relevant case law, we hold that the group that Santos-
Lemus describes, young men in El Salvador resisting gang
                   SANTOS-LEMUS v. MUKASEY                 12399
violence, is too loosely defined to meet the requirement for
particularity. In fact, Santos-Lemus’s group is even less
defined than the purported social group in Matter of S-E-G-
because it is not limited to young men who have been
recruited by gangs, but also includes any young men who for
any reason resist gang violence and intimidation. This pur-
ported group is composed of a variety of different individuals
who may be victims of civil unrest, but who do not form a
cohesive or particular social group. As in Sanchez-Trujillo
and Ochoa, Santos-Lemus’s proposed group includes a
sweeping demographic division; it is too broad and diverse to
qualify as a particular social group.

   [12] Moreover, Santos-Lemus’s group fails to qualify as a
particular social group because it lacks social visibility. The
Board held in Matter of S-E-G- that the proposed social group
of young men resisting criminal gang recruitment is insuffi-
ciently socially visible to constitute a particular social group.
24 I. & N. Dec. at 587. Social visibility requires that “the
shared characteristic of the group should generally be recog-
nizable by others in the community.” Id. at 586. The Board
reasoned that there is little evidence that “Salvadoran youth
who are recruited by gangs but refuse to join . . . would be
‘perceived as a group’ by society, or that these individuals
suffer from a higher incidence of crime than the rest of the
population.” Id. at 587. “[G]ang violence and crime in El Sal-
vador appear to be widespread, and the risk of harm is not
limited to young males who have resisted recruitment . . . but
affects all segments of the population.” Id.

   [13] The same reasoning applies to Santos-Lemus’s pro-
posed social group. The harassment appears to have been part
of general criminality and civil unrest; Santos-Lemus even
testified that the Mara gang robbed “anyone” and “everyone”
to get money and jewelry. Santos-Lemus’s “group” was not
particularly socially visible to the gang, and there is no evi-
dence that they targeted him because they perceived him to be
a member of any kind of anti-gang group.
12400              SANTOS-LEMUS v. MUKASEY
   [14] Indeed, the only people who appear to know about
Santos-Lemus’s anti-gang stance are his own family and some
members of the Mara gang. Nothing in the record establishes
that he was a well-known anti-gang activist or even outspoken
about gangs. On the contrary, he testified that he never spoke
out against or insulted gang members. Thus, there does not
appear to be anything about Santos-Lemus’s actions that
would distinguish him from the rest of the population or cause
others who oppose gang violence to recognize him as a mem-
ber of their “group.”

   [15] Lacking both particularity and social visibility, Santos-
Lemus’s proposed group is not a “particular social group” for
asylum purposes. We therefore affirm the Board’s conclusion
and deny Santos-Lemus’s petition with respect to his claim
that he qualifies for asylum based on membership in a social
group of young Salvadoran men who resist gang violence and
intimidation.

                               C.

    [16] Santos-Lemus also asserts he is entitled to refugee pro-
tection because he was persecuted based on his anti-gang “po-
litical opinion.” He argued to the Board that he was “anti-
gang” and that he manifested this opinion in expressing resis-
tance against the Mara, as a result of which he was perse-
cuted. The Board rejected this argument, holding that
“resistance to gangs or ‘anti-gang opinions’ ” is not a “pro-
tected political opinion.”

  It is well-established in this circuit that

    [a]sylum generally is not available to victims of civil
    strife, unless they are singled out on account of a
    protected ground. To put it another way, “persecu-
    tion on account of political opinion . . . can[not] be
    inferred merely from acts of random violence by
    members of a village or political subdivision against
                   SANTOS-LEMUS v. MUKASEY                 12401
    their neighbors who may or may not have divergent
    . . . political views.”

Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (alteration
and ellipses in original) (quoting Sangha v. INS, 103 F.3d
1482, 1487 (9th Cir. 1997)). In Matter of S-E-G-, the Board
held that because there was “no evidence in the record that the
respondents were politically active or made any anti-gang
political statements,” their resistance to gang recruitment was
not necessarily based on a “political motive” and they could
not show a well-founded fear of future persecution on account
of their political opinion. 24 I. & N. Dec. at 589.

   [17] Similarly here, Santos-Lemus provided no evidence
that his opposition to the gang’s criminal activity was based
on political opinion. Santos-Lemus also did not present evi-
dence that he was politically or ideologically opposed to the
ideals espoused by the Mara or to gangs in general, or that the
Mara imputed to Santos-Lemus any particular political belief.
The available evidence suggests instead that Santos-Lemus
was victimized for economic and personal reasons. These
motivations do not constitute persecution on account of politi-
cal opinion.

   [18] Santos-Lemus suggests, for the first time on appeal,
that he suffered past persecution on account of an imputed
political opinion stemming from his and his brothers’ refusals
to join the gang. The Board in Matter of S-E-G-, relying on
the Supreme Court’s decision in INS v. Elias-Zacarias, 502
U.S. 478 (1992), rejected the argument that resistance to a
gang’s recruitment efforts alone constitutes political opinion.
24 I. & N. Dec. at 588. In any event, Santos-Lemus never
raised this claim to the Board and it is therefore not
exhausted. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358
F.3d 674, 677-78 (9th Cir. 2004). Furthermore, this claim is
wholly unsupported by the record. Santos-Lemus neither
stated in his application for asylum, nor in his testimony at his
hearing, that he or his brothers refused to join the gang. He
12402              SANTOS-LEMUS v. MUKASEY
only stated that the gang members were easily insulted and
that one of his brothers insulted them by asking them why
they were after his family, and that Santos-Lemus stood
silently when the Mara insulted and attacked him.

   [19] No evidence suggests that the gang held any sort of
belief system that they perceived Santos-Lemus to oppose.
Without evidence of an actual political opinion or motive in
Santos-Lemus’s or the gang’s actions, his claim fails. The
Board’s determination that a general aversion to gangs does
not constitute a political opinion for asylum purposes was rea-
sonable and we deny Santos-Lemus’s petition based on this
claim.

                              IV.

   [20] Santos-Lemus also challenges the Board’s denial of
his request for relief under CAT. To obtain protection under
CAT, an applicant must show “that it is more likely than not
that he or she would be tortured if removed to the proposed
country of removal.” 8 C.F.R. § 1208.16(c)(2). The torture
must be inflicted “by or at the instigation of or with the con-
sent or acquiescence of a public official.” Id. § 1208.18(a)(1).
Torture is “an extreme form of cruel and inhuman treatment,”
and includes only “severe pain or suffering.” Id.
§ 1208.18(a)(1), (2). The Board agreed with the IJ’s decision,
and concluded that Santos-Lemus did not establish that he
will more likely than not be tortured in El Salvador, observing
again that his mother had remained unharmed in El Salvador
since his departure. Santos-Lemus counters that it is more
likely than not he will be subject to torture upon returning to
El Salvador because “the police were unwilling or unable to
protect him from gang violence and that very likely, the
police themselves either cooperated with the Maras gang or
were themselves members of this gang.”

  [21] Santos-Lemus provides no evidence that would com-
pel reversal of the Board’s determination. His argument that
                   SANTOS-LEMUS v. MUKASEY                12403
police are unwilling to protect him or are themselves mem-
bers of the gang is unsupported and speculative, particularly
because he failed to report any incidents to the police. More-
over, it is undisputed that any torture Santos-Lemus fears
would be committed by private individuals, not the govern-
ment, and the Salvadoran government was not even aware
that Santos-Lemus or his brothers had been targeted by the
gang because the incidents were never reported and there is
no evidence in the record suggesting the government may
have otherwise been aware of threats made against Santos-
Lemus. Finally, as the Board stated, because Santos-Lemus’s
mother has remained safely in his hometown, substantial evi-
dence supports the Board’s finding that it is not more likely
than not that Santos-Lemus will be tortured by or with the
consent or acquiescence of the Salvadoran government upon
return. We therefore deny his petition for review based on the
CAT claim.

                              V.

   Substantial evidence supports the Board’s finding that
Santos-Lemus’s fear of persecution based on family member-
ship was not well-founded and that it is not more likely than
not that he will be tortured if returned to El Salvador. Addi-
tionally, the Board correctly determined that Santos-Lemus’s
proposed group of “young [men] in El Salvador resisting gang
violence” is not a “particular social group,” and that a general
anti-gang opinion is not a protected political opinion, for asy-
lum and withholding of removal purposes. We therefore deny
his petition for review.

  PETITION DENIED.